Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Patent No. 3,460,747) in view of Hill (US Patent No. 2,306,727).

Green teaches:

limitations from claim 9, an evacuation assembly (FIG. 1) including a multi-stage aspirator (10), comprising: an inflatable object (O) and a gas supply (C. 2 Lines 33-50); such that the aspirator is coupled between the gas supply and the inflatable (FIG. 1; C. 2 Lines 60-72);

Green teaches a multistage aspirator (“first stage” and “second stage” in FIG. 1) but does not teach the claimed structure such as the first orifices extending from an external surface to an internal surface in multiple overlapping stages.

Hill teaches:

limitations from claim 9, an evacuation assembly (FIG. 1-2), comprising; a multistage aspirator fluidly coupled between a space (11) and a gas supply (15, 21), the multistage aspirator including: an internal surface (the inside surface of cones/nozzles 17, 18) defining a flow path through the multistage aspirator (Page 1 C. 2 Lines 31-46); an external surface opposite the internal surface (the outside surface of cones/nozzles 17, 18); a first stage (nozzle 17 at the right hand side of FIG. 1) including a first internal diameter and a first stage orifice extending from the external surface to the internal surface (see annotated FIG. 1 below); and a second stage including a second internal diameter greater than the first internal diameter and a second stage orifice located downstream of first stage orifice and extending from the external surface to the internal surface (see annotated FIG. 1 below), wherein a first portion of the external surface defines an upstream end of the second stage and radially overlaps a second portion of the external surface, the second portion of the external surface defining a downstream end of the first stage (see FIG. 1; particularly about the orifices as shown in annotated FIG. 1 below);

    PNG
    media_image1.png
    495
    484
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    471
    media_image2.png
    Greyscale




It would have been obvious to one of ordinary skill in the art of aspirators at the time the invention was filed to provide multiple nested stages of nozzles in the aspirator of Green, as taught by the aspirator of Hill, in order to create an increased capacity aspirator via the use of a series of uniform compressing nozzles (see Page 1 C. 1 Lines 27-37 and Page 1 C. 2 Lines 46-54 of Hill);



Green further teaches:

limitations from claim 10, wherein the gas supply includes a solid gas generating material (ammonium nitrate, “solid grain fuel”; C. 2 Lines 29-35);



Hill further teaches:

limitations from claim 11, wherein the internal surface defines a first outlet of the first stage orifice, and wherein a diameter of the internal surface as measured at an upstream edge of the first outlet is less than the first internal diameter as measured in the first stage (see annotated FIG. 1 below);

    PNG
    media_image3.png
    494
    471
    media_image3.png
    Greyscale



limitations from claim 12, wherein the diameter of the internal surface as measured at a downstream edge of the first outlet is less than the second internal diameter (see below);

    PNG
    media_image4.png
    494
    471
    media_image4.png
    Greyscale
 


Regarding claims 14-15:

FIG. 1 of Hill teaches a plurality of stages (17, 18), each stage increasing in diameter from the right to the left of the aspirator; each subsequent stage having a larger diameter portion the preceding stage (see FIG. 1);

limitations from claim 14, wherein the multistage aspirator further includes a third stage including a third internal diameter greater than the second internal diameter and a third stage orifice located downstream of the second stage orifice, the third stage orifice extending from the external surface to the internal surface.

limitations from claim 15, wherein the multistage aspirator further includes a fourth stage including a fourth internal diameter greater than the third internal diameter and a fourth stage orifice located downstream of the third stage orifice, the fourth stage orifice extending from the external surface to the internal surface.


limitations from claim 16, wherein a diameter of the external surface in the second stage is greater than a diameter of the external surface in the first stage (see below);


    PNG
    media_image5.png
    466
    473
    media_image5.png
    Greyscale




Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
Claim 1 and 17 include limitations requiring an internal surface of the aspirator defining a flow path extending from a primary gas inlet to a gas outlet, such that a second stage includes a portion with a diameter larger than a first stage portion diameter, each of the first and second portions of the internal surface being parallel to a center axis of the aspirator.
The closest prior art to Hill and Green do not teach such an aspirator. Hill teaches nesting stages with increasing diameters, but does not teach any parallel portions with relative diameters as claimed. Green does not teach nested stages such that orifices are formed from an external surface to an internal surface as claimed. It would not be obvious to provide parallel surfaces in the aspirator of Hill, because the sloped shape of the stages taught by Hill are specifically relied upon to provide a particular flow pattern (Page 1 C. 1 Lines 27-38 of Hill).

Similar reasoning applies to the subject matter of claim 13;

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746